Attorney’s Docket Number: AB3566-US 111548-243123
Filing Date: 01/25/2019
Claimed Foreign Priority Date: none
Applicants: Liu et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 01/25/2019.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 16/257,855 filed on 01/25/2019 has been entered.  Pending in this Office Action are claims 1-21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liaw (US2019/0348527).

Regarding Claim 1, Liaw (see, e.g., Figs. 8A-E), in a first interpretation of the disclosure, shows all aspects of the instant invention, including an integrated circuit structure, comprising:
- a first fin structure (e.g., left pair of fins 32C) and a second fin structure (e.g., right pair of fins 32C) above a substrate (e.g., substrate 16)
- a gate structure (e.g., metal gate 82B) on a portion of the substrate directly between the first fin structure and the second fin structure
- a source region in the first fin structure (e.g., epi feature 60C on one side of 82B)
- a drain region in the second fin structure (e.g., epi feature 60C on opposing side of 82B)
Regarding Claim 2, Liaw (see, e.g., Fig. 2B and Par. [0016]) discloses that fins 32C are silicon fins. Therefore, Liaw (see, e.g., Fig. 8B) shows that the first fin structure comprises a first pair of silicon fins (e.g., left pair of silicon fins 32C), and wherein the second fin structure comprises a second pair of silicon fins (e.g., right pair of silicon fins 32C). 
Regarding Claim 3, Liaw (see, e.g., Fig. 2B and Par. [0015]) discloses that doped region 22 underneath fins 32C is a well. Therefore, Liaw (see, e.g., Fig. 8B) shows that the first fin structure (e.g., left pair of fins 32C) is over a first well region (e.g., left region of well 22) in the substrate, and the second fin structure (e.g., right pair of fins 32C) is over a second well region (e.g., right region of well 22) in the substrate.
Regarding Claim 4, Liaw (see, e.g., Fig. 2B and Par. [0015]) discloses that doped region 22 underneath fins 32C is a well, which is understood in the semiconductor arts as a buried doped region in a substrate. Therefore, Liaw (see, e.g., Fig. 8B) shows that the gate structure (e.g., 82B) is over a buried doped region (e.g., middle region of well 22) in the substrate.
Regarding Claim 5, Liaw (see, e.g., Fig. 2B and Par. [0015]) discloses that doped region 22 underneath fins 32C is a N-type well. Therefore, Liaw (see, e.g., Fig. 8B) shows that the first well region (e.g., left region of well 22), the second well region (e.g., right region of well 22), and the buried doped region (e.g., middle region of well 22) have an N-type conductivity.
Regarding Claim 6, Liaw (see, e.g., Fig. 8A-B) shows:
- a third fin structure (e.g., fins 32D) above the substrate, the third fin structure adjacent the second fin structure
Regarding Claim 7, Liaw (see, e.g., Fig. 2B and Par. [0016]) discloses that fins 32D are silicon fins. Therefore, Liaw (see, e.g., Fig. 8B) shows the third fin structure comprises a pair of silicon fins (e.g., left pair of silicon fins 32D)
Regarding Claim 8, Liaw (see, e.g., Fig. 2B and Par. [0015]) discloses that doped region 24 underneath fins 32D is a P-type well. Therefore, Liaw (see, e.g., Fig. 8B) shows that the third fin structure (e.g., fins 32D) is over a well region in the substrate, the well region having a P-type conductivity (e.g., P-type 24).

Regarding Claim 1, Liaw (see, e.g., Figs. 8A-E), in a second interpretation of the disclosure, shows all aspects of the instant invention, including an integrated circuit structure, comprising:
- a first fin structure (e.g., fins 32C) and a second fin structure (e.g., fins 32D or left pair of fins 32D) above a substrate (e.g., substrate 16)
- a gate structure (e.g., metal gate 82B) on a portion of the substrate directly between the first fin structure and the second fin structure
- a source region in the first fin structure (e.g., epi feature 60C on one side of 82B)
- a drain region in the second fin structure (e.g., epi feature 60D on opposing side of 82B)
Regarding Claim 2, Liaw (see, e.g., Fig. 2B and Par. [0016]) discloses that fins 32C and 32D are silicon fins. Therefore, Liaw (see, e.g., Fig. 8B) shows that the first fin structure comprises a first pair of silicon fins (e.g., pair of silicon fins 32C), and wherein the second fin structure comprises a second pair of silicon fins (e.g., pair of silicon fins 32D). 
Regarding Claim 3, Liaw (see, e.g., Fig. 2B and Par. [0015]) discloses that doped regions 22 and 24 underneath fins 32C and 32D respectively are wells. Therefore, Liaw (see, e.g., Fig. 8B) shows that the first fin structure (e.g., fins 32C) is over a first well region (e.g., well region 22) in the substrate, and the second fin structure (e.g., fins 32D) is over a second well region (e.g., well region 24) in the substrate.
Regarding Claim 4, Liaw (see, e.g., Fig. 2B and Par. [0015]) discloses that doped regions 22 and 24 are wells, which are understood in the semiconductor arts as buried doped regions in a substrate. Therefore, Liaw (see, e.g., Fig. 8B) shows that the gate structure (e.g., 82B) is over a buried doped region.
Regarding Claim 6, Liaw (see, e.g., Fig. 8A-B) shows:
- a third fin structure (e.g., right pair of fins 32D) above the substrate, the third fin structure adjacent the second fin structure
Regarding Claim 7, Liaw (see, e.g., Fig. 2B and Par. [0016]) discloses that fins 32D are silicon fins. Therefore, Liaw (see, e.g., Fig. 8B) shows the third fin structure comprises a pair of silicon fins (e.g., right pair of silicon fins 32D).
Regarding Claim 8, Liaw (see, e.g., Fig. 2B and Par. [0015]) discloses that doped region 24 underneath fins 32D is a P-type well. Therefore, Liaw (see, e.g., Fig. 8B) shows that the third fin structure (e.g., right pair of fins 32D) is over a well region in the substrate, the well region having a P-type conductivity (e.g., P-type 24).

Claims 1-4, 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phoa et al. (US2017/0025533).

Regarding Claim 1, Phoa (see, e.g., Figs. 1A-C and Par. [0021]-[0031]) shows all aspects of the instant invention, including an integrated circuit structure (e.g., IC structure 101), comprising:
- a first fin structure (e.g., left pair of fins 121) and a second fin structure (e.g., left pair of fins 122) above a substrate (e.g., substrate 105)
- a gate structure (e.g., high voltage gate electrode 140) on a portion of the substrate directly between the first fin structure and the second fin structure
- a source region in the first fin structure (e.g., heavily doped regions 107,108 in 121)
- a drain region in the second fin structure (e.g., heavily doped regions 107,108 in 122)
Regarding Claim 2, Phoa (see, e.g., Par. [0022]) discloses that fins 121 and 122 are silicon fins. Therefore, Phoa (see, e.g., Figs. 1A-C) shows that the first fin structure comprises a first pair of silicon fins (e.g., pair of silicon fins 121), and wherein the second fin structure comprises a second pair of silicon fins (e.g., pair of silicon fins 122). 
Regarding Claim 3, Phoa (see, e.g., Par. [0025]) discloses that fins 121 and 122 extend from doped wells 110. Therefore, Phoa (see, e.g., Figs. 1A-C) shows that the first fin structure (e.g., fins 121) is over a first well region (e.g., well region 110) in the substrate, and the second fin structure (e.g., fins 122) is over a second well region (e.g., opposing well region 110 across channel 105B) in the substrate.
Regarding Claim 4, Phoa (see, e.g., Par. [0024]-[0025]) discloses that channel regions 105A-B have, e.g., a light doping complementary to well regions 110. Therefore, Phoa (see, e.g., Figs. 1A-C) shows that the gate structure (e.g., 140) is over a buried doped region (e.g., 105B).
Regarding Claim 6, Phoa (see, e.g., Figs. 1A-C) shows:
- a third fin structure (e.g., right pair of fins 122 or pair of fins 123) above the substrate, the third fin structure adjacent the second fin structure
Regarding Claim 7, Phoa (see, e.g., Par. [0022]-[0023]) discloses that fins 122 and 123 are silicon fins. Therefore, Phoa (see, e.g., Figs. 1A-C) shows that the third fin structure comprises a pair of silicon fins (e.g., right pair of silicon fins 122 or pair of silicon fins 123).
Regarding Claim 8, Phoa (see, e.g., Par. [0025]) discloses that well regions 110 can be n-type or p-type. Therefore, Phoa (see, e.g., Figs. 1A-C) shows that the third fin structure (e.g., right pair of fins 122) is over a well region in the substrate, the well region having a P-type conductivity (e.g., P-type well 110).
Regarding Claim 9, Phoa (see, e.g., Par. [0026]) discloses that heavily doped regions 107,108 in fins 122 have a same conductivity type as doped wells 110.  Therefore, Phoa (see, e.g., Figs. 1A-C) shows a tap diffusion region in the third fin structure (e.g., regions 107,108 in right pair of silicon fins 122).
Regarding Claim 10, Phoa (see, e.g., Figs. 1A-C and Par. [0021]-[0031]) shows all aspects of the instant invention, including an integrated circuit structure (e.g., IC structure 101), comprising:
- a buried channel device (e.g., high voltage FET 102 with channel 105B), comprising:
a source region in a first fin structure above a substrate (e.g., heavily doped regions 107,108 in fins 121 above substrate 105)
a drain region in a second fin structure above the substrate (e.g., heavily doped regions 107,108 in fins 122 above 105)
a first gate structure (e.g., high voltage gate electrode 140) between the source region and the drain region, the first gate structure on a substantially planar region of the substrate between the first fin structure and the second fin structure
- a non-planar device (e.g., finFET 103) comprising a second gate structure (e.g., replacement gate stack comprising gate electrode 150) over a plurality of fins above the substrate (e.g., over fins 123 above 105)





























Regarding Claim 11, Phoa (see, e.g., Par. [0024]-[0025] and [0045]) discloses that: regions 107 and 108 in FinFET 103 may be doped either n-type or p-type; and regions 107 and 108 in high voltage FET 102 have the conductivity type of wells 110, wherein the wells can be doped either n-type or p-type. Accordingly, Phoa (see, e.g., Figs. 1A-C) shows that the buried channel device is an N-type buried channel device (e.g., 102 with n-type regions 107,108), and the non-planar device is an N-type non-planar device (e.g., 103 with n-type regions 107,108).
Regarding Claim 12, Phoa (see, e.g., Fig. 4E) shows that the first gate structure (e.g., 140) has an uppermost surface co-planar with an uppermost surface of the second gate structure (e.g., replacement gate stack comprising 150).
Regarding Claim 13, Phoa (see, e.g., Figs. 1A-C and 6; and Par. [0021]-[0031],[0046]-[0051]) shows all aspects of the instant invention, including a computing device (e.g., computing device 1100), comprising:
- a board (e.g., motherboard 1102)
- a component (e.g., processor 1104) coupled to the board, the component including an integrated circuit structure (e.g., IC structure 101), comprising:
a first fin structure (e.g., left pair of fins 121) and a second fin structure (e.g., left pair of fins 122) above a substrate (e.g., substrate 105)
a gate structure (e.g., high voltage gate electrode 140) on a portion of the substrate directly between the first fin structure and the second fin structure
a source region in the first fin structure (e.g., heavily doped regions 107,108 in 121)
a drain region in the second fin structure (e.g., heavily doped regions 107,108 in 122)
Regarding Claim 14, Phoa (see, e.g., Fig. and 6 and Par. [0046]-[0051]) shows a memory (e.g., DRAM or ROM) coupled to the board.
Regarding Claim 15, Phoa (see, e.g., Fig. and 6 and Par. [0046]-[0051]) shows a communication chip (e.g., communication chip 1106) coupled to the board.
Regarding Claim 16, Phoa (see, e.g., Fig. and 6 and Par. [0046]-[0051]) shows a camera (e.g., camera) coupled to the board.
Regarding Claim 17, Phoa (see, e.g., Fig. and 6 and Par. [0046]-[0051]) shows a battery (e.g., battery) coupled to the board.
Regarding Claim 18, Phoa (see, e.g., Fig. and 6 and Par. [0046]-[0051]) shows an antenna (e.g., antenna) coupled to the board.
Regarding Claim 19, Phoa (see, e.g., Fig. and 6 and Par. [0046]-[0051]) shows that the component (e.g., 1104) is a packaged integrated circuit die.
Regarding Claim 20, Phoa (see, e.g., Fig. and 6 and Par. [0046]-[0051]) shows that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor.
Regarding Claim 21, Phoa (see, e.g., Fig. and 6 and Par. [0046]-[0051]) shows that the computing device (e.g., 1100) is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set- top box.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sell (US2013/0313610) in view of Liaw (US2019/0348527).

Regarding Claim 13, Sell (see, e.g., Fig. 8 and Par. [0062]-[0068]), shows most  aspects of the instant invention, including a computing device (e.g., computing device 800), comprising:
- a board (e.g., board 802)
- a component (e.g., processor 804) coupled to the board, the component including an integrated circuit structure (e.g., packaged IC die) 
However, while Sell discloses that the IC can be a FinFET-based IC (see, e.g., Par. [0061]), he is silent about the details of the IC structure, thus does not show an integrated circuit structure comprising a first fin structure and a second fin structure above a substrate, as well as the remaining related limitations in the claim. Liaw (see, e.g., Figs. 8A-E and Par. [0009]), on the other hand, and in the related field of FinFET-based ICs, teaches an integrated circuit as claimed (see comments stated above in Par. 5 or 13 with regards to Claim 1, which are considered repeated here), to alleviate the constrains on the range of operating voltages available for core FinFETs and I/O FinFets.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the integrated circuit structure as claimed in the computing device of Sell, as taught by Liaw, to alleviate the constrains on the range of operating voltages available for core FinFETs and I/O FinFets.
Regarding Claim 14, Sell (see, e.g., Fig. 8 and Par. [0063]) shows a memory (e.g., DRAM or ROM) coupled to the board.
Regarding Claim 15, Sell (see, e.g., Fig. 8 and Par. [0064]) shows a communication chip (e.g., communication chip 806) coupled to the board.
Regarding Claim 16, Sell (see, e.g., Fig. 8 and Par. [0063]) shows a camera (e.g., camera) coupled to the board.
Regarding Claim 17, Sell (see, e.g., Fig. 8 and Par. [0063]) shows a battery (e.g., battery) coupled to the board.
Regarding Claim 18, Sell (see, e.g., Fig. 8 and Par. [0063]) shows an antenna (e.g., antenna) coupled to the board.
Regarding Claim 19, Sell (see, e.g., Fig. 8 and Par. [0065]) shows that the component (e.g., processor 804) is a packaged integrated circuit die.
Regarding Claim 20, Sell (see, e.g., Fig. 8 and Par. [0065]) shows that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor.
Regarding Claim 21, Sell (see, e.g., Fig. 8 and Par. [0068]) shows that the computing device (e.g., 800) is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set- top box.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814